PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD 


Application Number: 16/444,069
Filing Date: 18 Jun 2019
Appellant(s): Jackson, Lucille



__________________
Michael J. Riesen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims. 
Claims 1-2, 10-12, 14-18 and 21-26 are rejected under 35 U.S.C § 112(a).
Claims 1, 10-11, 14, 21 and 23-26 are rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M].
Claim 2 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Perry et al. (2017/0119105)[Perry].
Claim 7 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser et al. (2018/0042342)[Kleinsasser] in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-.
Claim 12 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser et al. (2018/0042342)[Kleinsasser] in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Wϋst (2012/0232448).
Claim 15 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Klatt et al. (2010/0218400)[Klatt].
Claims 16-17 are rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Hohmann (2010/0233247).
Claim 18 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of O’Neill (2016/0198800).
22 is rejected under 35 U.S.C § 103  as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M].

(2) Response to Argument

A. Response to Rejections under 35 USC § 112(a)
Claims 1-2, 10-12, 14-18 and 21-26 are rejected under 35 U.S.C § 112(a).
In response to Appellant’s argument that:
“the Office Action alleged that there is no “clear description” for the “thickness” of the comfort articles. However, per the above, Appellant respectfully notes that this is not the standard for compliance with the written description requirement. The specification clearly discusses example components that may be used as the proximal layer and distal layer of the claimed comfort articles. Moreover, the claims recite a thickness limit meaning the claimed comfort articles are at or less than a certain thickness. As an illustrative example, the proximal layer may comprise kinesiology tape (para. [0036]), which is understood by one of skill to be available in thicknesses that emulate the epidermis (1) of human skin (e.g., .1mm-.25mm in thickness). Conventional kinesiology tape may have other thicknesses, up to 5mm (2). A distal layer of the comfort article may comprise 3M™ TB731 gripping material which is provided as part of a family of gripping materials ranging from 0.8mm to 1.07mm in thickness. Therefore, one of skill is 
Appellant’s Specification discloses many examples of materials that can be used for the proximal layer and the distal layer. For the proximal layer, Appellant’s Specification in [0036] discloses, “the proximal layer 200 may be or comprise kinesiology tape, available from many sources. The adhesive material 200 may be medical grade and/or hypoallergenic. Other materials with an adhesive coating, such as a bandage-type of material, may be similarly suitable for the comfort articles. Additionally or alternatively, other adhesive materials may be used. The adhesive may be adjusted for different conditions such as the humidity or the amount of moisture on a person's foot. A person that sweats profusely, for example, may require a stronger adhesive or a more waterproof adhesive”, and discloses in [0037], “The proximal layer may comprise a microfiber adhesive made from polypropylene or keratin material”, therefore, the thickness of the material used for the proximal layer may be different based on the material selected for the proximal layer. For example: the proximal layer “may be or comprise kinesiology tape”, here, the proximal layer of only kinesiology tape may be a different thickness than if the proximal layer is adhesive material and comprises kinesiology tape. Further, as disclosed the adhesive material may be different, and therefore have different thicknesses, in that “Other materials with an adhesive coating, such as a bandage-type of material” or “The adhesive may be adjusted for different conditions such as the humidity or the amount of moisture on a person's foot”, which may change the thickness of the proximal layer. Similarly, Appellant’s Specification in [0041] discloses “The distal layer 210 may comprise a 

In response to Appellant’s argument that:
“Taken together, for example, the currently claimed comfort articles have a stack thickness of about 1.5mm or less than 1.3mm, or less than 1.2mm, for example, which one of skill in the art would appreciate based on the example materials disclosed in the specification, as filed. Ranges that are supported may include 9mm — 1.57mm (e.g., Imm+.8mm to 5mm + 1.07mm). But this also include .8 for the distal layer and .5 for the proximal layer which is 1.3mm, as claimed. One of skill would readily appreciate, in light of the specification, this range of thicknesses and the combinational end points, as claimed. Appellant respectfully submits that a person of ordinary skill in the art would readily appreciate that a thickness of the comfort articles was contemplated in light of the clear support discussed above”, Examiner respectfully disagrees. 
As stated above, the thickness of the material used for the proximal layer and the distal layer may be different based on the material selected for each layer. A proximal layer of only kinesiology tape may be a different thickness than if the proximal layer is adhesive material and comprises kinesiology tape. Further, Further, as disclosed the 
B. Response to Rejections under 35 USC § 103
Claims 1, 10-11, 14, 21 and 23-26 are rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M].
In response to Appellant’s argument that:
“Isamu’s teaching does not contemplate the solution provided in the current claims. In contrast, the present claims relate to a kit of comfort articles that are thin, disposable, discreet, and do not stick to the inside of a shoe, causing potential damage to the shoe. At the same time, the comfort article of the present disclosure does not make a shoe more uncomfortable and does not employ any unsightly accessories that harm the aesthetics of footwear. Isamu is not directed to a comfort article that is explicitly used WITH a shoe, and, thus designed to address issues arising from wearing footwear, as claimed”, Examiner respectfully disagrees. 
Isamu discloses in [0018] that “As described above, the protective sheet of the present invention can be used alone by attaching it to limbs, but further protection and grip can be obtained by attaching footwear from above”, in [0041], that “if the protective sheet of the present invention is attached to...footwear are worn from above, further grip force and protection can be obtained”, and in [0031] that “irregularities may be provided on the outer surface of the sheet body to further improve the gripping property”, 
In response to Appellant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant argues that “Isamu does not teach or suggest a kit for the foot with a first comfort article for a heel and a second comfort article for a forefoot, spaced from the heel, where the comfort articles are sized to be discrete and to minimize bulk, as claimed”, Examiner respectfully disagrees.
This particular rejection is made as unpatentable over Isamu in view of Kleinsasser in view of 3M. Isamu is used to teach the kit for the foot with a first and second comfort article as claimed, in which Isamu discloses in [0009] “a limb protection sheet to be attached to the...sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, and in [0017] that “one or more protection sheets having a shape corresponding to each part of the...sole of the foot are selectively affixed to... the sole of the foot. May be used...By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”. Kleinsasser is used to show the claimed structure of the first comfort article and the second comfort article as being for a heel and a forefoot spaced from the heel as claimed, and 3M is used to show the claimed structure of the comfort article having the claimed thickness. In this 
In response to Appellant’s argument that “the Office Action suggested that Isamu may be combined with the teachings of the 3M gripping material. Appellant respectfully disagrees. First, there is no suggestion of such combination outside of the Appellant’s own specification”, Examiner respectfully disagrees.
The Examiner has provided the reference of Isamu that disclose the claimed features of the proximal layer having an adhesive surface for adhesive contact with a surface of the foot see [0009], [0010], and a distal layer that has gripping properties, see Isamu [0031] and [0041], the Examiner substituted one material for a known material as taught by 3M™, 3M™ GM731. Further, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Isamu, Kleinsasser and 3M™. Therefore, Appellant’s argument that “there is no suggestion of such combination outside of the Appellant’s own specification” is unpersuasive.
 
In response to Appellant’s argument that “Also, even if such a suggestion existed, the suggested combination still fails to teach the claimed limitations”, Examiner respectfully disagrees. 
Here, the rejection is made as unpatentable over Isamu in view of Kleinsasser in view of 3M. Examiner has provided the reference of Isamu that disclose the claimed features of the proximal layer having an adhesive surface for adhesive contact with a 

In response to Appellant’s argument that “Furthermore, the rationale for combining is not properly supported”, Examiner respectfully disagrees. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the rejection is made as unpatentable over Isamu in view of Kleinsasser in view of 3M. The Examiner substituted one material 
In response to Appellant’s argument that “It is clear from the description of the 3M gripping material in the 3M NPL that such a configuration would require the 3M gripping material to be applied directly to the skin of a wearer. However, the 3M NPL references a 3M gripping material (5) that uses an adhesive 300LSE (6). Although the non-adhesive side of the 3M gripping material is suitable for skin contact, the 300LSE adhesive is not suitable or recommended for direct skin contact (7, 8, 9)”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, the Examiner has relied upon the base reference of Isamu which discloses in [0009] “a limb protection sheet to be attached to the...sole of a foot for use, 
In response to Appellant’s argument that “the suggestion that the 3M gripping material could be used alone as the proximal and distal layer of the claimed comfort article and have direct contact with the skin is not supported by the cited art”, the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, the Examiner has relied upon the base reference of Isamu which discloses in [0009] “a limb protection sheet to be attached to the...sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, and in [0017] that “one or more protection sheets having a shape corresponding to each part of the...sole of the foot are selectively affixed to... the sole of the foot. May be used...By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, therefore, the base reference of Isamu discloses an adhesive surface for adhesive contact, and the 3M NPL, which includes GM731. The 3M NPL reference discloses in the product description “These adhesive backed Gripping Materials utilize this high- friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for low surface energy surfaces”, which discloses an acrylic pressure sensitive adhesive. Appellant argues that “the 3M NPL references a 3M gripping material (10) that uses an adhesive 300LSE”, however the disclosure as provided by Appellant, is not disclosed in the NPL reference provided. The 3M NPL reference provided discloses in the product description “an acrylic pressure sensitive adhesive”, and does not disclose the use of the adhesive 300LSE as argued by Appellant. Therefore, as disclosed in the 3M NPL provided, the 
Appellant argues that “Moreover, Kleinsasser teaches away from a non-adhesive in that replacing the adhesive surface of Kleinsasser with a non-adhesive friction surface configured to minimize moving between the distal layer and the surface of the footwear without adhering to the footwear would not operate to eliminate heel lift using adhesive bonding”, the test for teaching away is if the results were unpredictable or if the combination was specifically criticized, discredited, or otherwise discouraged. See MPEP § 2141.02, 2143.01. In this case, as relied upon, Kleinsasser teaches a kit with comfort articles, with the first comfort article configured for a heel portion of a foot, the second comfort article configured for a forefoot portion of the foot and the articles being sized to be spaced from each other as claimed, which Examiner properly combined with Isamu, which discloses in [0017], first and second comfort articles that have a shape corresponding to each part of the sole of the foot are selectively affixed to the sole of the foot. Appellant’s argument in light of the MPEP guidelines illustrate that Kleinsasser cannot be said to teach away from a non-adhesive. Therefore, Appellant’s argument is unpersuasive. 
Additionally, Appellant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here,
this particular rejection is made as unpatentable over Isamu, Kleinsasser and 3M. The Kleinsasser reference is relied on for the teaching of the first comfort article configured for a heel portion of a foot, the second comfort article configured for a forefoot portion of the foot and the articles being sized to be spaced from each other as claimed. The specific argued feature of “a non-adhesive” is taught by 3M, in which Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Isamu, Kleinsasser and 3M. Therefore, Appellant’s argument is unpersuasive. 
Appellant’s argues that “One of skill in the art would understand that if the tape of Kleinsasser were changed to non-adhesive, then there would NOT be a bond in the orthogonal direction and Kleinsasser would not operate as intended. Thus, such a change is not appropriate. For at least this reason, Kleinsasser does not teach or disclose the recitations of claim 1.”, Examiner respectfully disagrees. 
Here, Examiner has not used Kleinsasser to teach the claimed limitations as argued, and Appellant’s argument is not commensurate with the claim as no such rejection was presented. The specific argued feature of “a non-adhesive” is taught by 3M, in which Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Isamu, Kleinsasser and 3M. Therefore, Appellant’s arguments are unpersuasive.
Claim 2 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Perry et al. (2017/0119105)[Perry].
In response to Appellant’s argument regarding the use of Perry, Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim 7 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser et al. (2018/0042342)[Kleinsasser] in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Jackson (2005/0271870).
In response to Appellant’s argument regarding the use of Jackson, Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim 12 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser et al. (2018/0042342)[Kleinsasser] in view of in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Wϋst (2012/0232448).
.
Claim 15 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Klatt et al. (2010/0218400)[Klatt].
In response to Appellant’s argument regarding the use of Klatt, Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claims 16-17 are rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of Hohmann (2010/0233247).
In response to Appellant’s argument regarding the use of Hohmann, Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim 18 is rejected under 35 U.S.C § 103 as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of Kleinsasser (2018/0042342) in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M] in view of O’Neill (2016/0198800).
In response to Appellant’s argument regarding the use of O’Neill, Appellant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim 22 is rejected under 35 U.S.C § 103  as being unpatentable over Miya Isamu (JP 2001-21116)[Isamu] in view of 3M Gripping Material NPL (https://www.generaladhesivos.com/proveedor-pegamento/69hoja-tecnica-3m-gripping-material-trial-bags-tb400-tb731-tb614-tb631-tb641.pdf)[3M].
In response to Appellant’s argument that “the Office Action suggested that Isamu may be combined with the teachings of the 3M gripping material. Appellant respectfully disagrees. First, there is no suggestion of such combination outside of the Appellant’s own specification. Outside of the Appellants own teaching, why would one of skill add a second layer to Isamu”, Examiner respectfully disagrees.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the Examiner has provided the reference of Isamu that disclose the claimed features of the proximal layer having an adhesive surface for adhesive contact with a surface of the foot see [0009], [0010], and a distal layer that has gripping properties, see Isamu [0031] and [0041], the Examiner substituted one material for a known material as taught by 3M™, 3M™ GM731. Further, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Isamu and 3M™, in which one of skill would add a second layer to Isamu in order to provide “the user with a first and second comfort article that provides a soft gripping material that provides a strong secure grip with a high friction surface to enhance grip and reduce slippage”, (see OA on page 14). Therefore, Appellant’s argument that “there is no suggestion of such combination outside of the Appellant’s own specification” is unpersuasive.
In response to Appellant’s argument that “Also, even if such a suggestion existed, the suggested combination still fails to teach the claimed limitations”, Examiner respectfully disagrees. Here, the rejection is made as unpatentable over Isamu in view of 3M. Examiner has provided the base reference of Isamu that disclose the claimed features of the proximal layer having an adhesive surface for adhesive contact with a surface of the foot see [0009], [0010], and a distal layer that has gripping properties, see Isamu [0031] and [0041], with the 3M reference being relied upon for the teaching of a thickness of each article measured through a stack of the proximal layer and the distal layer is about 1.3mm or less than 1.3mm and the distal layer being configured for non-
In response to Appellant’s argument that “Furthermore, the rationale for combining is not properly supported”, Examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection is made as unpatentable over Isamu in view of 3M. The Examiner substituted one material for a known material as taught by 3M, 3M GM731. Here, the 3M NPL discloses that “3M™ Gripping Materials are based on 3M’s proprietary micro- replicated technology. 3M Gripping Materials consists of a high-friction surface developed to enhance grip and reduce slippage. These adhesive backed Gripping Materials utilize this high-friction surface with a thin flexible backing laminated with an acrylic pressure sensitive adhesive which is good for 
In response to Appellant’s argument that “It is clear from the description of the 3M gripping material in the 3M NPL that such a configuration would require the 3M gripping material to be applied directly to the skin of a wearer. However, the 3M NPL references a 3M gripping material (10) that uses an adhesive 300LSE (11). Although the non-adhesive side of the 3M gripping material is suitable for skin contact, the 300LSE adhesive is not suitable or recommended for direct skin contact (12, 13, 14)”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, the Examiner has relied upon the base reference of Isamu which discloses in [0009] “a limb protection sheet to be attached to the...sole of a foot for use, comprising a sheet body having the entire shape of the sole of the foot or a part thereof”, and in [0017] that “one or more protection sheets having a shape corresponding to each part of the...sole of the foot are selectively affixed to... the sole of the foot. May be used...By using the protective sheet in this way, the protective sheet can be suitably used only by sticking the protective sheet only to the parts requiring protection and gripping force”, and the 3M NPL, which includes GM731. Appellant 
In response to Appellant’s argument that “the suggestion that the 3M gripping material could be used alone as the proximal and distal layer of the claimed comfort article and have direct contact with the skin is not supported by the cited art”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 


Examiner Response to Pre-Appeal Filed June 24, 2021
The Pre-Appeal Brief Request filed on June 24, 2021 has been terminated, since Applicant has filed an Appeal Brief on August 24, 2021, which is after the filing of the Pre-Appeal Brief Request but prior to a decision by an appointed panel assigned to conduct the review. See MPEP 1204.02.

Respectfully submitted,
/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736 

                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.